MEMORANDUM **
California state prisoner Robert T. Conriquez appeals the district court’s order dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the dismissal of a § 2254 petition, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Appellant contends that the district court erred in failing to conduct further inquiry into his claims for equitable tolling. However, appellant has failed to show any extraordinary circumstances beyond his control that rendered it impossible to file a timely habeas petition, see Miles, 187 F.3d at 1107, and accordingly, no evidentiary hearing was warranted, see 28 U.S.C. § 2254(e)(2).
Appellant also contends that the district court erred in failing to advise him that he could amend his habeas petition and request the court to hold it in abeyance while he exhausted his additional claims, and that the district court, accordingly, misled him. However, the district court is not required to instruct pro se litigants of stay and abey procedures. See Pliler v. Ford, 542 U.S. 225, 124 S.Ct. 2441, 2447, 159 L.Ed.2d 338 (2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.